DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-07-00406-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
ALTHEA
ANN OWEN,        §          APPEAL FROM THE 402ND
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
BRIAN
STECK AND WENDY STECK,
APPELLEES §          WOOD
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant has filed a motion to dismiss this appeal.  In her motion, Appellant states that the
trial court has not entered a final written judgment in the cause and requests
that the appeal be dismissed without prejudice to refiling.  A copy of the motion has been sent to all
counsel of record.  Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed without prejudice.
Opinion
delivered December 12, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)